Citation Nr: 1043883	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the hands and feet.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2009 rating decision of the Louisville, 
Kentucky, VA Regional Office (RO).  

The Veteran withdrew his request for a hearing in September 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not establish that the 
Veteran's peripheral neuropathy of the hands and feet is 
etiologically related to any disease, injury, or incident in 
service, to include presumed herbicide exposure, and did not 
manifest within one year of the last exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet was not incurred or 
aggravated in active service, and peripheral neuropathy of the 
hands and feet may not be presumed to have been incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The March 2009 and 
May 2009 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in May 2009.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2009.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
appellant had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2010).  

Service connection for certain chronic diseases such as malignant 
tumors may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Regulations also provide that service connection 
may be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury which 
was incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2010).

38 U.S.C.A. § 1116 (West 2002 & Supp. 2009) provides that a 
veteran who served in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975, is presumed 
to have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.  Acute and subacute peripheral 
neuropathy shall be service connected if the veteran was exposed 
to an herbicide agent during active service, even though there is 
no record of such disease during service, if manifest to a degree 
of 10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially the Board notes that there has been no assertion of 
combat in regard to the claim on appeal.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

The Veteran contends that his peripheral neuropathy of the hands 
and feet is due to exposure to herbicides while serving in 
Vietnam.  In a February 2010, he asserted that his peripheral 
neuropathy should be considered a presumptive disease under the 
provisions of 38 C.F.R. § 3.309(e).  

In regard to service connection on a presumptive basis as a 
result of exposure to herbicides, the law is clear that only 
those disabilities listed in 38 C.F.R. § 3.309(e), to include 
acute and subacute peripheral neuropathy, will be considered to 
have been incurred in service.  The June 2009 report of EMG 
(electromyogram) and NCV (nerve conduction study) states that the 
Veteran's peripheral polyneuropathy is demyelinating in nature, 
and the May 2009 VA examination report notes an onset of 
peripheral neuropathy in 2004, decades after separation.  Thus, 
the disability for which the Veteran seeks service connection is 
not one for which presumptive service connection may be granted.

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  

Service treatment records are negative for peripheral neuropathy, 
and the May 2009 VA examination report notes that in 2004, the 
Veteran was found to have a large left parietal meningioma, and 
that since the brain surgery in 2004, the he has had residual 
right upper and lower extremity weakness, worsening numbness in 
his feet, right-sided weakness, and a shuffling gait.  The 
examiner stated that it would require resort to mere speculation 
to provide a medical opinion in regard to whether the Veteran's 
peripheral neuropathy is a result of Agent Orange exposure since 
there is no clinical method to make such a determination.  

The examiner noted that while Agent Orange exposure is a possible 
cause of peripheral neuropathy, it would not be as common a cause 
as some of the other possible causes, to include vitamin 
deficiencies, connective tissue diseases, vasculitis, 
malignancies with paraneoplastic syndromes, abnormal protein 
disorders like amyloidosis, thyroid disease, heavy metal 
exposures, infection like hepatitis and HIV, kidney disease, 
medications such as heart medications, chemotherapy, and alcohol, 
adding that it is commonly determined to be idiopathic.  The 
examiner stated that the Veteran does not have the most common 
cause of peripheral polyneuropathy - diabetes, did not get 
chemotherapy, and does not have any other common causes of 
peripheral neuropathy.  

In this case, in concluding that it would require resort to mere 
speculation to provide a medical opinion in regard to whether the 
Veteran's peripheral neuropathy is related to Agent Orange 
exposure, the examiner explained the basis for the opinion and 
the opinion reflects the limitations of knowledge in the medical 
community.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009); Jones v. Shinseki, 23 Vet App 382 (2010) (an examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation is a medical conclusion just as 
much as a firm diagnosis or a conclusive opinion).  The opinion 
specifically notes that, "[t]here is not evidence of prospective 
randomized trials in the medical literature that determined Agent 
Orange exposure as a definite cause of peripheral neuropathy."  

Additionally, to the extent that the Veteran has asserted a 
continuity of symptomatology of peripheral neuropathy since 
separation from service, post-service records reflect the initial 
relevant findings in 2004.  A significant lapse in time between 
service and post- service medical treatment may be considered as 
part of the analysis of a service connection claim and weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  In this case, the Board has accorded 
more probative value to the more contemporaneous evidence.  Such 
is far more probative than the Veteran's' remote lay statements, 
and other than his own statements, he has provided no competent 
evidence in support of the claim.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (2006).  

The Board notes that neither the literature submitted nor the 
legislative reports submitted in September 2009 are specific to 
the Veteran in this case and are thus, speculative, and of 
diminished probative value, if any, and do not establish a nexus 
between the Veteran's peripheral neuropathy of the hands and feet 
and his service.  The competent and probative evidence does not 
establish the Veteran's peripheral neuropathy of the hands or 
feet is related to service, to include exposure to Agent Orange 
during service.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
May 2009 VA opinion.  The examiner reviewed the claims file and 
provided a complete rationale for the opinion based on objective 
findings, reliable principles, and sound reasoning.  The opinion 
is not inconsistent with the contemporaneous evidence and the 
examination report and opinion are adequate for a determination.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Service connection for peripheral neuropathy of the hands and 
feet is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


